Citation Nr: 1329644	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
osteoid osteoma of the right tibia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 
 INTRODUCTION

The Veteran served on active duty from March 1993 to 
December 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2010 rating decision in which the RO granted 
a higher rating of 10 percent for an osteoid osteoma of the 
right tibia.  In February 2010, the Veteran filed a notice 
of disagreement (NOD) with the assigned disability rating.  
A statement of the case (SOC) was issued in August 2010, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2010.

In November 2012, the Veteran testified during a Board 
video-conference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record. 

In February 2013, the Board remanded the claim on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing some of the 
requested development, the RO/AMC continued to deny the 
claim (as reflected in a May 2013 supplemental SOC (SSOC)) 
and returned the matter on appeal to the Board for further 
consideration.
    
The Virtual VA paperless claims processing system contains 
additional VA outpatient treatment records that have been 
considered by the RO in the most recent May 2013 SSOC.    

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC.  VA will 
notify the Veteran when further action, on her part, is 
required. 




REMAND

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate her claim, unless no 
reasonable possibility exists that further evidence would 
aid in substantiating it.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2012).  VA must make reasonable 
efforts to assist a veteran to obtain relevant records not 
in the custody of a federal department or agency.  
Reasonable efforts will generally consist of an initial 
request and at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  

During a November 2012 Board hearing, the Veteran stated 
that she was receiving private medical care and that records 
of this care would show a worsening of the disability.  At 
that time, the Veteran submitted an authorization for VA to 
obtain records of private medical care of her right tibia 
disability from Fondren Orthopedic Group, LLP, Kingwood 
since January 2009.  The authorization on a VA Form 21-4142 
is associated with the claims file and was acknowledged by 
the AMC in the May 2013 supplemental statement of the case.  
However, the file does not contain records of care from this 
provider, and there is no indication that records were 
requested or that the Veteran was informed of the effort to 
obtain the records and why they were not recovered.  See 
38 C.F.R. §3.159 (e) (2012).  Given the length of time since 
the authorization was completed, updated authorization 
should be obtained.  

The Board further notes that, in the February 2013 remand, 
the Board directed that a VA examination be performed after 
all records or responses from each source of additional 
evidence had been received and associated with the claims 
file and that the entire file be made available to the 
examiner.  In May 2013, a VA examiner noted a review of the 
claims file that did not include the identified private 
treatment records.  A remand by the Board confers on a 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, after undertaking  
necessary action to request the records of care from Fondren 
Orthopedic Group, LLP, Kingwood, and if any additional, 
relevant records are obtained, further medical opinion based 
upon review of all pertinent records, to include those noted 
above, is needed to decide the claim.  If further 
examination is deemed warranted, the Veteran is again 
advised that failure to report to any such examination may 
well result in denial of the claim for increase.  See 
38 C.F.R. § 3.655(b) (2012).

Accordingly, on remand, the RO/AMC should give the Veteran 
another opportunity to identify or present information 
and/or evidence pertinent to the claim on appeal., 
explaining that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
In its letter, the RO should specifically request that the 
Veteran provide updated  authorization to obtain outstanding 
records from the private medical care provider identified 
during the Board hearing.  The RO should also request that 
the Veteran provide, or provide appropriate, authorization 
for the RO to obtain, all outstanding, pertinent, records 
from any other private provider.  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (to include 
obtaining further medical opinion, as indicated above) prior 
to adjudicating the claim on appeal.  

The RO's adjudication of the claim for higher rating should 
include consideration of whether "staged rating" of the 
disability (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Hart 
v. Mansfield, 21 Vet. App.  505 (2007).  The RO should 
consider the claim in light of all pertinent evidence added 
to the record since the last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the 
following action:

1.  Send to the Veteran and her 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to this 
appeal.  Specifically request that the 
Veteran provide updated authorization to 
obtain records from Fondren Orthopedic 
Group, LLP, Kingwood.  Also request that 
the Veteran provide, or provide 
appropriate authorization to obtain, all 
outstanding, pertinent records from any 
other private provider.

2.  If the Veteran responds, assist her 
in obtaining any additional evidence 
identified-to particularly include 
records from Fondren Orthopedic Group, 
LLP, Kingwood-by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  Associate all records/responses 
received with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  If additional, relevant private 
medical records are obtained, after all 
records and/or responses have been 
associated with the claims file, forward 
the Veteran's entire claims file-to 
include a complete copy of this REMAND, 
and a copies of any relevant electronic 
records to which the individual does not 
have access-to the VA physician's 
assistant who performed the May 2013 
examination, or if not available, to 
another qualified VA medical 
professional. 

Request that the physician's assistant 
or other medical professional consider 
the additional private medical evidence 
and provide an addendum to the May 2013 
examination report including a 
discussion of any conflicting clinical 
observations or tests and any revised 
diagnoses or opinions regarding the 
severity of the disability and its 
impairment of occupational and daily 
activities.

The complete rationale for any 
conclusions reached should be set forth 
in a printed (typewritten) report.   

4.  If further examination of the 
Veteran is deemed warranted, arrange for 
the Veteran to undergo VA orthopedic 
examination, by an appropriate medical 
professional at a VA medical facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  

All necessary tests and studies should 
be accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and 
all clinical findings should be reported 
in detail.  

The examiner should conduct range of 
motion testing of the right knee and 
ankle (expressed in degrees).  The 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
the right tibia, knee, and ankle.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the right lower leg 
due to pain and/or any of the other 
symptoms noted above during flare ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
any such additional functional loss in 
terms of additional degrees of limited 
motion.  An assessment of functional 
loss must include the impact, if any, on 
the Veteran's capacity for gainful 
employment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to 
any scheduled examination, obtain and 
associate with the claims file a copy of 
any notice(s) of the date and time of 
the examination sent to her by the 
pertinent VA medical facility.

6.  To help avoid future remand, ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After accomplishing all requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal.

If the Veteran fails to report to the 
scheduled examination, in adjudicating 
the claim for increased rating, apply 
the provisions of 38 C.F.R. § 3.655(b), 
as appropriate.

Otherwise, adjudicate the claim in light 
of all pertinent evidence (to 
particularly include all evidence added 
to the record since the last 
adjudication of the claim), and legal 
authority (to include consideration of 
whether staged rating, pursuant to Hart 
(cited above) is appropriate.  

8.  If the benefit sought on appeal 
remains denied, furnish to the Veteran 
and her representative an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2012).



